COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-072-CV





IN THE INTEREST OF J.L.M., A CHILD	





------------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant J.L.M. attempts to appeal from a final order in a suit affecting the parent-child relationship, ordering him to pay retroactive child support for his child, J.L.M.  
Because his notice of appeal was untimely filed, we dismiss the appeal for want of jurisdiction.
 

The trial court signed the judgment at issue on January 7, 2009.  Accordingly, J.L.M.’s notice of appeal was due thirty days later on February 6, 2009.  
See 
Tex. R. App. P. 26.1
 (providing that the notice of appeal must be filed within thirty days after the judgment is signed). 
 J.L.M. filed his notice of appeal on February 25, 2009.

On March 10, 2009, we notified J.L.M. of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response by March 20, 2009, showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.
(footnote: 2)  
See 
Tex. R. App. P. 42.3(a), 44.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  
We have received no response.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM



PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED:
 April 23, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:There were also some deficiencies with J.L.M.’s notice of appeal, which we requested he correct with an amended notice of appeal to be filed no later than March 20, 2009.